Citation Nr: 1012647	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-08 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for heart disease 
(claimed as a cardiovascular disorder), to include as 
secondary to Type II diabetes mellitus and herbicide 
exposure.

3.  Entitlement to service connection for a neurological 
disorder, to include as secondary to Type II diabetes 
mellitus and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
February 1971.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, that denied the benefits sought on appeal.

With respect to the Veteran's claim for heart disease, on 
October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C. § 1116, the 
Department of Veterans Affairs (VA) will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
dated that a final rule is published in the Federal 
Register. Until that time, VA does not have authority to 
establish service connection and award benefits based upon 
the planned new presumptions.

On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to say action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based 
upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  As this appeal contains at least 
one claim that may be affected by these new presumptions, 
the Board must stay action on that matter in accordance with 
the Secretary's stay.  Once the panned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

In a February 2010 informal hearing presentation, the 
Veteran appears to have raised a new claim for service 
connection for an acquired psychiatric disorder.  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The issue of entitlement to service connection for a 
neurovascular disorder is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the 
Republic of Vietnam during the Vietnam era and has been 
diagnosed as having Type II diabetes mellitus.

2.  The medical evidence shows that the Veteran's Type II 
diabetes mellitus is compensably disabling.


CONCLUSION OF LAW

The criteria for establishing service connection for Type II 
diabetes mellitus have been met.  38 U.S.C.A. § 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with diabetes mellitus, which 
he believes was caused by herbicide exposure while serving 
in Vietnam.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. §§ 3.307, 3.309.

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (meaning transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  However, the Board 
notes that the mere exposure to Agent Orange alone does not 
create a permanent disability for which compensation may be 
granted.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim was denied by the RO, as it was 
concluded that the Veteran had not actually served in the 
Republic of Vietnam.  To this end, the Veteran's DD-214 
reflects service in the Army during the Vietnam era, but 
does not reflect service in the Republic of Vietnam; and the 
National Personnel Records Center (NPRC) was unable to 
verify the Veteran's "in-country" service in September 2004.  

The Veteran did submit a personnel record indicating that he 
should report to Ft. Dix for overseas replacement in March 
1968, and he suggested that this showed Vietnam service; but 
the Veteran went AWOL prior to March 1968 and was therefore 
not sent to Vietnam in March 1968.

The only evidence which suggested service in Vietnam at the 
time the RO denied the Veteran's claim was a record from a 
psychiatric evaluation in January 1971 (shortly before the 
Veteran was discharged) in which it was noted that the 
Veteran had been in service for 9 years with tours of duty 
in Europe and Vietnam. 

However, since his claim was denied, additional evidence has 
been received that supports the Veteran's contention that he 
served in Vietnam. Specifically, the Veteran submitted 
copies of two letters he wrote from Vietnam to one of his 
aunts along with the express mail envelopes he sent them in.  
The envelopes were postmarked in December and 1966 and March 
1967 and were sent from post offices in Vietnam as shown by 
the post office numbers in the postmarks.  Additionally, one 
of the envelopes has a map of Vietnam and a caption "United 
States Armed Forces Vietnam" on it.  

In the first letter, the Veteran reported being stationed in 
Bien Hoa, Vietnam; and in the second letter, he wrote about 
the weather in Vietnam, and he noted where he was stationed 
on the map of Vietnam that was on the envelope.  The Veteran 
also included a photograph that he contends was taken during 
his service in Vietnam, which shows him sitting shirtless 
with an M-16 rifle.  While there is no specific indication 
that the photo was taken in Vietnam, nothing in the photo 
suggests that it was a training situation.  

It is unclear why there is no official record of the Veteran 
serving in Vietnam, such as on his DD-214, but the Veteran 
does not have to prove that he was in Vietnam for an 
extended period of time and he does not have to prove the 
matter beyond a reasonable doubt.  Rather, he must show that 
he set foot in Vietnam, and the evidence that is now of 
record does that.  Accordingly, the Board finds the evidence 
affirmatively shows that the Veteran was present in the 
Republic of Vietnam while on active duty, and he is 
therefore eligible for the presumptions articulated in 
38 C.F.R. §§ 3.307, 3.309.  The issue then becomes whether 
the Veteran has a presumptive disease that has manifested to 
a compensable degree.

Here, the medical evidence reflects that the Veteran has 
been diagnosed as having Type II diabetes mellitus.  VA 
medical records indicate that the Veteran has been placed on 
a restricted diet for treatment of his Type II diabetes 
mellitus.  Thus, under the criteria pursuant to Diagnostic 
Code 7913, his diabetes mellitus warrants a compensable 
evaluation.  As such, the requirements for presumptive 
service connection for type 2 diabetes mellitus have been 
met, and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for Type II diabetes mellitus is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim for service connection for a 
neurological disorder.

VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears to the Board that additional treatment records 
may be outstanding.  The most recent VA medical records are 
dated in February 2005.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  In 
addition, the record reflects that the Veteran is receiving 
benefits from the Social Security Administration (SSA).  
Since the SSA decision and the records upon which that grant 
of benefits was based are not included in the claims folder 
and may be relevant to the claim on appeal, those records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).

Next, the Veteran contends that he has a neurological 
disorder that is either due to herbicide exposure during his 
service or related to his service-connected Type II diabetes 
mellitus.  In an August 2004 statement, a doctor indicated 
that the Veteran needed to be evaluated for neuropathy as it 
might be a complication of his diabetes mellitus.  It is 
unclear whether this has been done, but in recognition of 
the fact that service connection for diabetes mellitus is 
granted by this decision, and the fact VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim, a medical examination should be provided.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
records dated since February 2005.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule the Veteran for a VA 
examination to evaluate his diabetes 
mellitus.  The examiner should in 
particular determine whether the Veteran 
has a current neurological disorder; and if 
so, the examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater) that any 
neurological disorder was the result of 
either the Veteran's time in service, 
including exposure to herbicides during 
service, or his service-connected diabetes 
mellitus.  The examiner should be provided 
with the Veteran's claims file and should 
review it.  A complete rationale should be 
provided for any opinions expressed.  

4.  When the development requested has been 
completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


